Case 1:18-cv-00264-AJT-IDD Document 194 Filed 01/31/19 Page 1 of 3 PageID# 3260



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  ALLIED PROPERTY AND CASUALTY
  INSURANCE COMPANY,

       Plaintiff-Counterclaim Defendant,

  v.                                                 Civil Action No. l :18-cv-264

  ZENITH AVIATION, INC.,

       Defendant-Counterclaim Plaintiff.

 SECOND JOINT MOTION REQUESTING AN EXTENSION OF TIME TO COMPLETE
         THE APPRAISAL AND ADJOURNMENT OF THE TRIAL DATE

         Allied Property and Casualty Insurance Company (“Allied”), by counsel, and Zenith

 Aviation, Inc. (“Zenith”), by counsel, state as follows in support of their Second Joint Motion for

 an Extension of Time to Complete the Appraisal and Adjourn the Trial Date:

         1.       This Court granted Defendant-Counterclaim Plaintiff Zenith’s Motion to Compel

 Appraisal on October 26, 2018, and ordered that the appraisal be completed and submitted to this

 Court on or before January 31, 2019 (Dkt. 175).

         2.       The Parties’ appraisers, Mr. Martin Anderson (for Allied) and Mr. Harvey

 Goodman (for Zenith) appointed William L. Burke as the Umpire (collectively, the “Panel”).

         3.       As of January 29, 2019, the Panel has completed its evaluation of Zenith’s Business

 Property loss.

         4.       The Umpire, Mr. Burke, requested additional time, until February 28, 2019, to

 complete the Business Income portion of the appraisal. The Parties’ appraisers agreed to this

 extension.
Case 1:18-cv-00264-AJT-IDD Document 194 Filed 01/31/19 Page 2 of 3 PageID# 3261



        5.      Counsel for Allied and Zenith met and conferred on January 31, 2019, and the

 Parties agree that a February 28, 2019 extension to evaluate Zenith’s Business Income losses only

 is appropriate in light of the Panel’s request.

        6.      The Parties agree that the appraisal must be complete in advance of trial.

        7.      The Parties respectfully request that the Court grant an extension of the appraisal

 deadline currently set for January 31, 2019 to February 28, 2019 in order to complete the evaluation

 of the Business Income portion of the appraisal.

        8.      The Parties respectfully request that the Court adjourn the trial date currently set

 for February 19, 2019 to mid- April.



  Dated: January 31, 2019

  Respectfully submitted,

  /s/ Alex J. Lathrop                                       /s/ Elizabeth S. Skilling

  Alex A. Lathrop (VSB# 44277)                              Elizabeth S. Skilling (VSB# 28063)
  PILLSBURY WINTHROP SHAW                                   Thomas S. Garrett (VSB# 73790)
  PITTMAN LLP                                               Laura Lee Miller (VSB# 89412)
  1200 Seventeenth Street, NW
  Washington, DC 20036                                      Harman, Claytor, Corrigan & Wellman
  Phone: 202.663.8000                                       P.O. Box 70280
  Fax: 202.663.8007                                         Richmond, Virginia 23255
  alex.lathrop@pillsburylaw.com                             Phone: 804.747.5200
                                                            Fax: 804.747.6085
  Attorneys for Zenith Aviation, Inc.                       tgarrett@hccw.com

                                                            Attorneys for Allied Property and
                                                            Casualty Insurance Company




                                                    2
Case 1:18-cv-00264-AJT-IDD Document 194 Filed 01/31/19 Page 3 of 3 PageID# 3262



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  ALLIED PROPERTY AND CASUALTY
  INSURANCE COMPANY,

       Plaintiff-Counterclaim Defendant,

  v.                                                  Civil Action No. l :18-cv-264

  ZENITH AVIATION, INC.,

       Defendant-Counterclaim Plaintiff.

          [PROPOSED] ORDER GRANTING PARTIES’ JOINT MOTION FOR AN
                      ADJOURNMENT OF THE TRIAL DATE

         This matter having come before the Court on the Parties’ Joint Motion for An Adjournment

 of the Trial Date, it is hereby ORDERED that the parties are granted an extension of time to

 complete the appraisal and to adjourn the trial date as follows:

         1.     The appraisal deadline currently set for January 31, 2019, will be extended to

 February 28, 2019.

         2.     The February 19, 2019 trial date will be adjourned to mid-April 2019 pending the

 completion of the appraisal and the Court’s availability.



                                                        SO ORDERED.


                                                        ________________________________
                                                        Hon. Anthony J. Trenga
                                                        United States District Court Judge




                                                  3
